Citation Nr: 1221321	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-46 351	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than September 4, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD), including on the basis of clear and unmistakable error (CUE) in a February 2007 rating decision.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1972, including a tour in Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 100 percent disability rating retroactively effective from September 4, 2008.  He wants an earlier effective date.

In support of his claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board.  This type of hearing is often referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1971 to July 1972 and did not file a claim for VA compensation or pension benefits for a psychiatric disorder, including especially a stress-related mental illness, within one year of his discharge from service, meaning by July 1973.

2.  His initial claim in March 1973, instead, was for non-service-connected pension benefits for residuals of a back injury that he indicated he had sustained in February 1973, so since service.  The RO summarily denied that claim in September 1973 because he had failed to report for his scheduled VA compensation and pension examination.  He did not appeal.


3.  He filed another claim for non-service-connected pension benefits in January 1978, this time because several arteries, tendons, and nerves had been severed in his right wrist and hand when cut with a 10-inch butcher or table knife in a fight with another person, apparently his brother, in his home earlier that same month.  At the conclusion of a VA compensation and pension examination he had concerning that claim in March 1978, one of the diagnoses was anxiety neurosis, but he did not then file a claim for this psychiatric disorder, and the RO denied his claim for non-service-connected pension benefits in September 1978.  He did not appeal that decision, either.

4.  He was incarcerated in or about May 1979 following a conviction for the crime of forgery, and during 1980, in anticipation of his eventual release from prison in 1981, he inquired about receiving VA compensation or pension benefits, but he did not first claim entitlement to service connection for a psychiatric disorder until October 1982.

5.  In a March 1983 rating decision, the RO denied his claim of entitlement to service connection for a psychiatric disorder.  He did not appeal, so that decision is final and binding on him based on the evidence then of record. 

6.  He filed a claim for alcohol and drug abuse in September 1987, which the RO denied in November 1987 after concluding it was disability the direct result of his willful misconduct.  He again did not appeal, so that decision also is final and binding on him based on the evidence then of record.

7.  In February 1993, he filed a petition to reopen his claim for service connection for a psychiatric disorder, this time however specifically alleging he had PTSD.  The RO denied that claim in an October 1993 rating decision, including after considering the claim specifically for PTSD on its underlying merits rather than just as a petition to reopen this claim since it had not been previously considered and denied, only, instead, the more generic claim for a psychiatric disorder.  In any event, he again did not appeal, so that rating decision also is final and binding on him based on the evidence then of record.

8.  That October 1993 rating decision additionally determined that he still was not entitled to non-service-connected pension benefits, and a subsequent February 1994 rating decision continued to deny this claim after he had failed to report for a VA compensation and pension examination and had failed to show good cause as reason or justification for his absence.  That examination, in part, had been scheduled for evaluation of acquired immune deficiency syndrome (AIDS) or AIDS related complex (ARC), including any secondary depression and all permanent disabilities.  However, he did not appeal that subsequent rating decision, either, so it, too, is final and binding on him based on the evidence then of record.

9.  He filed another petition to reopen his VA claim in June 1994, but he did not specify what particular claim he wanted reopened.  In October 1994 he submitted a statement in support of claim (on VA Form 21-4138) indicating he was requesting review of his Agent Orange examination in February 1994 for conditions associated with Agent Orange exposure.  He indicated that he wanted this review to establish his entitlement to service-connected compensation.

10.  Later that year, in December 1994, he filed additional claims - including again for PTSD - along with medical evidence he considered supportive of this and his other claims.

11.  After considering the medical and other evidence he had submitted, and other evidence obtained, the RO issued a rating decision in May 1995 denying his petition to reopen his claim for service connection for PTSD.  And, yet again, he did not appeal, so, like those earlier, that rating decision is final and binding on him based on the evidence then of record.

12.  He filed another claim for non-service-connected pension benefits in January 2000, including especially because of acute HIV infectious disease, and the RO granted that claim in May 2000.  One of the disabilities considered in granting him those pension benefits was his PTSD.


13.  In October 2006, he again filed a petition to reopen his claim for service connection for PTSD, alleging it was due to his combat service.  However, the RO denied that petition to reopen this claim in a February 2007 rating decision.  He submitted a timely notice of disagreement (NOD) in April 2007, in response, so was provided a statement of the case (SOC) concerning this claim in April 2008, but he did not then complete the steps necessary to perfect his appeal of that claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement) within the next 60 days or, before expiration of that filing deadline, by requesting an extension of the terminal date or submitting evidence that would permit extending the filing deadline.  The unfortunate result is that decision also is final and binding on him based on the evidence then of record.

14.  On September 4, 2008, VA received statements and other evidence supportive of his claim for PTSD, which the RO considered as another petition to reopen this claim.  And in a subsequent January 2009 rating decision, the RO granted this claim for service connection for PTSD with associated polysubstance abuse and assigned a 100 percent disability rating retroactively effective from September 4, 2008, the date of receipt of the most recent petition to reopen this claim.  This appeal for an earlier effective date ensued.

15.  In his November 2009 substantive appeal (on VA Form 9), and hearing testimony, the Veteran collaterally attacked the RO's February 2007 denial of this claim, requesting revision of that earlier decision on the basis of CUE.

16.  However, that earlier decision did not involve an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the outcome of that decision would have been manifestly different but for the error.  The decision was not fatally flawed, egregious or undebatably erroneous.



CONCLUSION OF LAW

The criteria are not met for an effective date earlier than September 4, 2008, for the grant of service connection for PTSD, including on the basis of CUE in the prior February 2007 rating decision considering and denying this claim.  38 U.S.C.A. §§ 5107, 5109A, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.105(a), 3.109, 3.155, 3.400, 20.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2008.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Keep in mind that his claim at that time was for service connection, since granted in the January 2009 decision, so his appeal for an earlier effective date concerns a "downstream" element of his claim.  In Goodwin v. Peake, 22 Vet App 128 (2008), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its intended purpose, and its application is no longer required because the claim as it arose in its initial context has been substantiated.  See also Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, for example contesting a "downstream" issue such as the effective date assigned, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC concerning the "downstream" effective date element of his claim, and the SOC apprised him that evidence of an earlier-filed claim, which did not become final and binding on him based on the evidence then of record, was needed to substantiate his claim for an earlier effective date.  See also Huston v. Principi, 17 Vet. App. 195 (2003).  So he has received all required VCAA notice.

VA also has a duty to assist the Veteran in developing his claim.  This duty includes assisting him in the procurement of records and providing an examination when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, however, and therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record includes personal statements and hearing testimony, private treatment records, service treatment records (STRs), and VA treatment records.  Additionally, the Veteran was afforded VA examinations in November 2006 and November 2008 to assess the nature and etiology of his mental illness, including in terms of whether it was attributable to or dated back to his military service,.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, as will be explained, resolution of this claim at hand for an earlier effective date ultimately turns on when he filed his most recent petition to reopen this claim, hence, a factual rather than medical determination, so additional examination and opinion - including a "retrospective" opinion, are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

Significantly, he has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of his claim that has not been obtained.  Hence, no further assistance to him is required to fulfill VA's duty to assist in developing his claim.

Moreover, to the extent he is alleging CUE in the February 2007 RO decision that earlier considered and denied his claim, the VCAA does not apply.  The VCAA is inapplicable to CUE claims, irrespective of whether the Board or the RO issued the decision in question.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).


II.  Entitlement to an Earlier Effective Date for the Grant of Service Connection for PTSD

The Veteran contends that he is entitled to an earlier effective date back to October 2006 for the grant of service connection for his PTSD because that was when he filed a prior petition to reopen this claim and since, after it was denied in February 2007, he filed a timely NOD in April 2007 to initial an appeal and, after receiving an SOC in April 2008, submitted a request for additional time to submit other evidence in support of this claim so as to, in turn, extend the deadline for completing the steps necessary for perfecting that appeal by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  Therefore, he argues that February 2007 decision is not a final and binding decision, but that, even if it is, it involved CUE so, on the basis of this collateral attack, must in any event be reversed or overturned as invalid.

Generally, and except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

Importantly, 38 C.F.R. § 3.400(b)(2) provides that if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2011).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2011).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show some exception to the finality (res judicata) of the prior decision denying the claim, such as by collaterally attacking it and showing it involved CUE.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Else, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Indeed, the Board has to summarily dismiss any such appeal outright, for lack of jurisdiction, rather than simply denying the claim on its underlying merits.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006).

The Court has explained that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears, supra; see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim 

as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The proper effective date for new and material evidence other than STRs received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2011).  If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without first requiring the submission of new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2011).  In other words, the initial or prior decision is not final and binding.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (indicating unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constituted official service department records of the type contemplated by 38 C.F.R. § 3.156(c), thus requiring de novo review or reconsideration of the claim, rather than as a petition to reopen the claim).

Also, when evidence, other than STRs, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1) (2011).


Turning now to the facts of this particular case, the Veteran did not file a claim for service connection for a psychiatric disorder - including especially for a 
stress-related mental illness of any sort, within one year of his discharge from service, meaning by July 1973.  All of his earlier claims, instead, in 1973 and even subsequently in 1978, were for non-service-connected pension benefits and for other disabilities that he was alleging were permanently and totally disabling, though unrelated to his military service.  And although he initially filed a claim for service connection for a psychiatric disorder in September 1982, and a claim specifically for PTSD in February 1993, many years before his existing September 4, 2008 effective date, he must also keep in mind that the prior decisions adjudicating and denying those prior claims are final and binding on him based on the evidence then of record since he did not perfect a timely appeal of those earlier decisions.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  Similarly, his subsequent December 1994 petition to reopen his PTSD claim was denied by the RO in May 1995, and he again did not perfect a timely appeal, so that decision also is final and binding on him based on the evidence then of record.  Id.  Thus, absent a showing of CUE in any of those prior decisions, as a collateral attack, which the record does not suggest, all prior determinations made by the RO preclude him from receiving an effective date retroactive to any of those earlier points in time.  Sears, 16 Vet. App. at 248; Flash, 8 Vet. App. at 340.

But rather than taking issue with any of those prior final and binding rating decisions, the Veteran instead is contending the February 2007 rating decision, the most recent decision denying his petition to reopen his PTSD claim, is not final and binding or, alternatively, involved CUE.

With respect to his contention that the February 2007 rating decision is not final and binding, a review of the record reveals that following the issuance of that February 2007 rating decision, he file a timely NOD in April 2007.  An SOC was subsequently mailed to him on April 14, 2008.  Then, on a VA Form 21-4138, dated on June 25, 2008, and received by VA on June 27, 2008, approximately 73 days after that SOC was mailed, he indicated that he would like to request an additional 60 days, presumably for the filing of a VA Form 9, in order to provide new evidence.  He then proceeded to submit a statement in support of his claim for service connection for PTSD that was dated August 28, 2008, more than 120 days after the mailing of that SOC, and received on September 4, 2008.  He did not subsequently submit a VA Form 9 or in any way perfect his appeal of that February 2007 rating decision.  

Regarding the timeliness of his request for an extension of that filing deadline, relevant laws and regulations provide that a claimant will be afforded a sixty-day period from the date the SOC is mailed to file the substantive appeal.  An extension to this time period may be granted for good cause.  38 U.S.C. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.303 (2011).  But a request for such an extension must be in writing and "must be made prior to expiration of the time limit for filing the Substantive Appeal..."  38 C.F.R. § 20.303 (2011).  Further, when a claimant requests an extension after the expiration of a time limit, "the action required of the claimant... must be taken concurrent with or prior to the filing of the request for extension of a time limit, and good cause must be shown as to why the required action could not have been take during the original time period..."  38 C.F.R. § 3.109(b) (2011).  Unfortunately, filing additional evidence does not extend the time limit for perfecting an appeal.  See 38 C.F.R. § 20.304 (2011).  

Here, the time period within which the Veteran was required to file his substantive appeal (VA Form 9 or equivalent) expired on June 14, 2008, i.e., 60 days after issuance of the SOC on April 14, 2008.  He dated his request for an extension of that time limit on June 25, 2008.  His request for additional time to file his substantive appeal fails on two bases.  First, pursuant to 38 C.F.R. § 3.109(b), where the time limit for the filing of the substantive appeal had expired, he was required to file the substantive appeal prior to or concurrent with his request for an extension.  But the record reveals he did not file his substantive appeal at any point before or after the expiration of the time limit.


Even assuming, arguendo, that he had filed the required substantive appeal, albeit on an untimely basis, together with or prior to his request for an extension, he would still be required to show good cause for the untimely filing.  He testified during his February 2012 Travel Board hearing that he had requested the extension to the filing deadline because he was dealing with treatment for colon cancer.  His representative suggested the request for a 60-day extension was not filed timely because of the medical hardship of dealing with the effects of the colon cancer.  The Veteran and his representative did not provide any details or evidence regarding evaluation, treatment or incapacitation that prevented him from filing his substantive appeal within the required time limit, but only instead presented a bare, unsubstantiated, assertion that the Veteran was being treated for colon cancer.  Accordingly, even if he had appropriately filed the request for a time extension, good cause still would not have been shown insofar as establishing how his colon cancer was precluding him from meeting the filing deadline.

In addition to the statutory and regulatory good cause exceptions for extending the time period to file a substantive appeal, a time period for taking an action also may be equitably tolled.  See McPhail v. Nicholson, 19 Vet. App. 30, 32 (2005) (noting the distinction between equitable tolling and the good cause exception in § 3.109(b)).  Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

In another precedent case, Bowles v. Russell, 551 U.S. 2005 (2007), the U. S. Supreme Court had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).  But in distinguishing Bowles, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the agency or original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

In this particular case, however, unlike in Percy, there is no suggestion the Veteran was misled into believing his October 2006 claim was still pending and on appeal once the filing deadline for completing that appeal had expired.  Moreover, as previously discussed, this case in actuality does not concern an untimely filed substantive appeal, but rather, a lack of filing of a substantive appeal.  The Court has made clear that where, as here, an appellant fails to file a required form, as opposed to filing an untimely or defective form, the doctrine of equitable tolling does not apply.  McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005) (noting that "the Court has been unable to find any case where equitable tolling was applied to performing an action on a timely basis where the action had not ultimately been performed").  Thus, under the conditions of this case, there is no basis for equitable tolling.

The Veteran's final contention is that the February 2007 rating decision involved CUE.  Specifically, in his November 2009 substantive appeal and hearing testimony, he contended that that rating decision erroneously made reference to 38 C.F.R. § 3.310, which pertains to secondary service connection, which was not at issue in this case, and that such a reference was confusing.  He additionally contended that a November 2006 VA examiner did not appear to consider records pertaining to treatment rendered at the National Center for PTSD that had established a PTSD diagnosis.  He also argues that the November 2006 VA examiner's opinion suggested the Veteran's diagnoses included psychiatric disabilities that were present prior to his active duty and subsequently aggravated by his active service and, as such, the presumption of soundness and the concept of aggravation should have been considered by the RO, and that service connection for psychosis should have been consider on a direct basis, or at the very least, "invited" by the RO.

The Court has established a three-prong test defining CUE.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], ...[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Id.; Damrel, 6 Vet. App. at 245-246.  "[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the original).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Keep in mind, the record in this appeal to be reviewed for CUE is the record and law that existed at the time of the prior February 2007 rating decision, not additional evidence submitted or otherwise obtained since, after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decisions in question.  See Russell, 3 Vet. App. at 313-14.

That February 2007 rating decision, as explained, is a final and binding determination because, although the Veteran received proper notice of that decision, he did not perfect an appeal in response.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Thus, absent perfection of the appeal, there must be CUE in that earlier decision to establish entitlement to an earlier effective date retroactive to that earlier point in time.

CUE is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Veteran's first theory of CUE appears to be that the RO committed legal error in the February 2007 denial of his claim by referencing an inapplicable regulation, 38 C.F.R. § 3.310.  It is unclear from his hearing testimony and substantive appeal, however, how the RO's citing of the incorrect regulation led to CUE where the decision clearly indicates his claim remained denied because of a failure to submit new and material evidence.  While the citation to 38 C.F.R. § 3.310 does appear in the discussion, it is clear from a reading of the decision that the RO did not rely on this regulation in denying his petition to reopen his service-connection claim.  Rather, in the rating decision, the RO relied extensively on the opinion of the November 2006 VA examiner that the Veteran did not meet the criteria for a diagnosis of PTSD.  The RO, therefore, concluded that new and material evidence sufficient to reopen the Veteran's claim for service connection for PTSD had not been received, presumably because the primary new evidence, the November 2006 VA examination report, determined he did not have the required PTSD diagnosis.  So there is no basis for establishing that the statutory or regulatory provisions extant at that time were incorrectly applied by the RO.  Additionally, the contention that, by citing to incorrect law in that February 2007 rating decision, the RO led to confusion on his part and insecurity as to how to respond to the rating decision in a substantive appeal, is similarly not a sufficient basis for alleging CUE, especially since, as mentioned, the RO did not actually rely on incorrect application of the law in reaching its decision to continue denying this claim.

As for the Veteran's second theory, the mere fact that the November 2006 VA examiner did not refer to treatment records from the National Center for PTSD does not constitute CUE in the RO's decision.  This contention does not suggest that the facts, as they were known at the time, were not before the adjudicator.  And there is no other evidence suggesting the record upon which the RO based its decision was not complete at the time the decision was made.  Moreover, failure to obtain and consider any such records from the National Center for PTSD, at most, would have amounted to a failure in the duty to assist, which, as explained, is insufficient reason to find CUE.  See again Crippen v. Brown, 9 Vet. App. 412, 424 (1996) and Caffrey v. Brown, 6 Vet. App. 377 (1994).

In contending that the evidence from the National Center for PTSD was not considered by the November 2006 VA examiner, the Veteran appears to be additionally contending that there resultantly was sufficient evidence available to grant his claim.  But this allegation, made long after that rating decision, amounts to his mere disagreement with the weight and probative value the RO assigned to pieces of evidence, such as medical findings.  And, as mentioned, this does not amount to CUE.  The Court has consistently stressed the rigorous nature of the concept of CUE.  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "[It] requires that error, otherwise prejudicial, ...must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  So even assuming for the sake of argument that the RO had obtained the National Center for PTSD records and they had indicated the Veteran had PTSD, this still could not be concluded with any certainty because the November 2006 VA examiner made any entirely contrary finding.  So there still would be legitimate disagreement on this point of whether the Veteran had PTSD related to his military service, hence, there is not the required showing that the RO's February 2007 decision would have been manifestly different even with consideration of this other evidence.

Next, the alleged failure on the part of the RO to consider the applicability of the presumption of soundness or to consider a direct claim for service connection for psychosis is rebutted by the evidence recorded in the rating decision.  First, with respect to the presumption of soundness, the Board notes that when no pre-existing condition is noted upon entry into service, a claimant is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  In this circumstance, the burden then falls on the government (VA) to rebut this presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  And, here, the RO clearly addressed the presumption of soundness where it indicated in the February 2007 rating decision that there was no clear and unmistakable evidence indicating the Veteran had been clinically diagnosed with a chronic psychiatric condition prior to active service.  Thus, the RO determined, albeit succinctly, that it had insufficient evidence to meet its burden of rebutting the presumption of soundness.

Finally, with respect to the alleged failure of the RO to consider, or invite, a claim for service connection for a psychosis, the Board is mindful of the holding of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  So, according to these holdings in Clemons, there may have been a basis for recharacterizing and considering the Veteran's claim as a more broadly described acquired psychiatric disorder.  Unfortunately, however, Clemons had not been decided at the time of the February 2007 rating decision in question.  Furthermore, the Court has held that medical evidence alone is not sufficient to constitute an informal claim under 38 C.F.R. § 3.155(a).  See MacPhee v. Nicholson, 459 F.3d 1353 (Fed.Cir.2006); see also Brannon v. West, 12 Vet.App. 32 (1998) (holding that "the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition").  Although VA adjudicators must interpret a claimant's submissions broadly, they are not required to address issues not raised by a claimant or otherwise by the record.  Id.; see Talbert v. Brown, 6 Vet.App. 396, 402 (1994).  Accordingly, the Board finds that, while a claim for service connection for a psychosis or psychiatric disorder of some sort other than PTSD may have been inferred at the time of the February 2007 rating decision, no actual law in effect at the time of that rating decision recognized a duty to infer a claim on behalf of the Veteran.  Thus, no statutory or regulatory provisions extant at the time of that rating were incorrectly applied in this alleged respect.

Accordingly, the Board's retrospective review of the February 2007 rating decision simply fails to compel any conclusion that it is absolutely clear that a different result would have ensued but for error, i.e., that the Veteran's claim for service connection necessarily would have been reopened and granted instead of denied.  Rather, a review of the evidence available at the time of that February 2007 rating decision demonstrates the RO considered and discussed the evidence of record, including the November 2006 VA examination report, and VA and private treatment records available at the time.  However, the RO nonetheless denied the Veteran's petition to reopen his claim primarily based on a lack of new and material evidence showing a then current PTSD diagnosis.  The Board therefore concludes there is no clear and unmistakable factual error or any potential error of law in that February 2007 rating decision.  See Fugo, supra; Crippen, supra.

So, in conclusion, the Board finds that the Veteran has failed to establish factual or legal error arising to the level of CUE in the February 2007 rating decision.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE, and accordingly, there is no basis for establishing entitlement to an earlier effective date for the eventual grant of service connection for PTSD prior to September 4, 2008, when he reopened this claim.  See Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  See also Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).  For these reasons and bases, the Board finds that the preponderance of the evidence is against his claim for an effective date earlier than September 4, 2008, for the grant of service connection for his PTSD.  And since the preponderance of the evidence is against his claim, there is no reasonable doubt to be resolved in his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

The claim for an effective date earlier than September 4, 2008, for the grant of service connection for PTSD, including on the basis of CUE in the prior February 2007 rating decision, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


